NEHRING, Justice:
T1 This opinion pertains to two petitions brought under Utah Rule of Civil Procedure 65B. We have consolidated the two petitions because both parties ask for essentially the same relief-the vacation of the July 10, 2002 supplemental order entered in favor of Brigham Young University (BYU) and a cessation of collection activities by BYU against petitioners. In light of our holding in Brigham Young University v. Tremco Consultants, Inc., 2007 UT 17, 156 P.3d 782, the petitions are granted and the July 10, 2002 supplemental order is vacated.
I 2 Chief Justice DURHAM, Justice PARRISH, and Judge ATHERTON concur in Justice NEHRING's opinion.
83 Having disqualified themselves, Associate Chief Justice WILKINS and Justice DURRANT do not participate herein; Judge JUDITH S.H. ATHERTON sat.